OliveR, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed that the market value or price at the time of -exportation of the merchandise involved herein, at which such or similar mer•chandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the •ordinary course of trade for home consumption, including the cost of all containers of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was as follows:

Fishhooks


Marks and numbers Description of merchandise Per gross sterling

50 gr. 3172 R Treble Hooks, Bronzed #l/o_£0/5/9
“ “ “ “ “ , “ #l/o„.-__£0/5/9
“ “ “ “ “ , Cadmium tinned lx stout No. 1_ £0/6/3
“ “ Ditto_ £0/6/3
Less_ 2Js%
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
That this case is hereby submitted for decision upon this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:

Fishhooks


Marks and numbers Description of merchandise Per gross sterling

3172B, Treble Hooks, Bronzed #l/o_. 50 gr. _£0/5/9
“ “ “ , “ #1/0.. _£0/5/9
“ “ “ , Cadmium tinned lx stout No. 1_ _£0/6/3
Ditto_ _£0/6/3
Less_ - 2 y2%
Judgment will be rendered accordingly.